Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

METHODS FOR FORMING SILICON-SILICON OXIDE-CARBON COMPOSITES FOR LITHIUM ION CELL ELECTRODES 

Examiner: Adam Arciero	S.N. 17/132,279	Art Unit 1727		May 6, 2022

DETAILED ACTION
The Application filed on December 23, 2020 has been received. Claims 1-9 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high energy” in claims 1, 3 and 5 is a relative term which renders the claim indefinite. The term “high energy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what energies of mechanical milling fall within the claimed invention and which ones do not. For the purposes of compact prosecution, the Examiner will construe the claim to read without the term “high energy”.
The term “approximately” in claim 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what compositions read on the claimed invention and what compositions do not. For the purposes of compact prosecution, the Examiner will construe the claim to read without the term “approximately”.
The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how much milling media is permissible to be present in the claimed invention. For the purposes of compact prosecution, the Examiner will construe the claim to read without the term “substantially”.
The term “about” in claims 1, 6 and 8-9 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what surface areas, average particle sizes, discharge capacities and weight percentages read on the claimed invention and which do not. For the purposes of compact prosecution, the Examiner will construe the claim to read without the term “about”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-15 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (US 2003/0129494 A1) in view of Deng et al. (US 2012/0295155 A1) and Kung et al. (US 2011/0111303 A1).
As to Claims 1-9, Kaneda et al. discloses a silicon suboxide/graphite composite for an anode material wherein the silicon suboxide and graphite particles are formed into a composite via mechanical milling with a 20 wt% amount of graphite (this reads on the composite material comprising processed silicon oxide) (paragraphs [0065]). Kaneda et al. further teaches wherein the specific surface area of the composite material is 1-100 m2/g (paragraph [0024]). Kaneda et al. further teaches wherein the specific surface area is a result-effective variable in optimizing the irreversible capacity and coatability of the active material (paragraph [0039]). The courts have held that a particular parameter must first be recognized as a result-effective variable before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, II, B. At the time of the invention, it would have been obvious to one of ordinary skill in the art to optimize the specific surface area through routine experimentation because Kaneda et al. teaches that a battery having optimal irreversible capacity can be obtained (paragraph [0039]). Kaneda et al. does not specifically disclose the average particle size or wherein at least of portion of the graphite comprises graphene sheets. 
However, Deng et al. teaches of an electrode that comprises a composite of graphite and silicon particles represented by SiOx wherein x is from 0.1-1.9 wherein the composite particles have an average particle size of no more than 10 microns after high-energy mechanical milling with zirconium oxide balls, and wherein no milling media is present in the milled electrode material (paragraphs [0008, 0046, 0058 and 0118-0119]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kaneda to mill the graphite/silicon particles with a zirconium oxide media to provide a particle size of no more than 10 microns because Deng teaches that a battery with good cycling properties and good specific capacities can be provided (Abstract). In addition, it is the position of the Office that the method taught by the prior arts and the claimed invention inherently provides at least a portion of graphene sheets given that the materials and method used by the prior arts and the claimed invention are the same. See MPEP 2112.
In addition, Kung et al. teaches of a battery electrode comprising graphite and graphene sheets wherein the graphene sheets are provided to support an active material which reads on a significant portion of graphene sheets (Abstract and paragraph [0024]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the composite electrode material of modified Kaneda et al. to have a significant portion of graphene sheets because Kung et al. teaches that a durable electrode material can be provided (paragraph [0026]). In addition, the composite material of Kaneda et al. intrinsically comprises the claimed discharge capacities because the structure, materials and amounts of materials used to make the composite material taught by the prior art are the same as the claimed invention. See MPEP 2112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727